Citation Nr: 1760582	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-36 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) with low back pain.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depressive disorder.  

3.  Entitlement to service connection for bilateral hearing loss disability.  

4.  Entitlement to service connection for a low back disability, to include DDD with low back pain.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

6.  Entitlement to service connection for a liver disability.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for left diverticulitis and sigmoid colon diverticulosis.  

9.  Entitlement to service connection for a sleeping disorder.  

10.  Entitlement to service connection for intermittent esotropia and hypermetropia, claimed as a vision disability.  

11.  Entitlement to service connection for hemorrhoids.  

12.  Entitlement to service connection for vitamin B-12 deficiency.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1972, to include service in the Republic of Vietnam from August 1969 to August 1970; the Veteran is also in receipt of various combat awards, including a Bronze Star and the Combat Infantry Badge (CIB).  

These matters come to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) San Juan Regional Office (RO) in Guaynabo, Puerto Rico.  

Although the Veteran has filed separate claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and depressive disorder, based upon the evidence of record (and as suggested by the Veteran's attorney), the Board has characterized the Veteran's claims as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the pendency of the appeal, a December 2016 rating decision granted service connection for the Veteran's claimed lower and upper extremity disabilities.  As this is considered a full grant of benefits sought on appeal; these claims need not be addressed herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

To the extent that additional relevant evidence has been added to the claims file since the August 2014 statement of the case (SOC) was issued, the Board notes that the Veteran's attorney has explicitly waived review of such evidence by the agency of original jurisdiction (AOJ); therefore, it has properly been considered by the Board herein.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The reopened issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and a low back disability, to include DDD and low back pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, a January 2017 statement from the Veteran and a March 2017 submission from the Veteran's attorney each indicated the Veteran's desire to withdraw his claims of entitlement to service connection for a liver disability, headaches, left diverticulitis and sigmoid colon diverticulosis, a sleeping disorder, intermittent esotropia and hypermetropia, hemorrhoids, and vitamin B-12 deficiency.  

2.  A February 2008 RO decision denied the Veteran's claim of entitlement to service connection for depressive disorder.  The Veteran was notified of the determination in a February 2008 letter which included his appeal rights; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  A November 2009 RO decision denied reopening of the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss disability and a low back disability.  The Veteran was notified of these determinations in a November 2009 letter which included his appeal rights; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

4.  Evidence received since the February 2008 and November 2009 RO decisions was not previously of record and is not cumulative or redundant of evidence already of record, relates to previously unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for depressive disorder (now properly characterized as a claim of entitlement to service connection for an acquired psychiatric disorder), bilateral hearing loss disability, and a low back disability, and raises a reasonable possibility of substantiating the claims.  

5.  The probative evidence of record is at least in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for a liver disability, headaches, left diverticulitis and sigmoid colon diverticulosis, a sleeping disorder, intermittent esotropia and hypermetropia, hemorrhoids, and vitamin B-12 deficiency have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The February 2008 RO decision denying entitlement to service connection for depressive disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

3.  The November 2009 RO decision which denied reopening of the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss disability and a low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

4.  New and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for depressive disorder, bilateral hearing loss disability, and a low back disability has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  

The Board acknowledges that November 2017 request by the Veteran's attorney to avoid remand of the Veteran's claims due to potential difficulty with development of evidence due to the devastating effects of Hurricane Maria upon Puerto Rico and its residents.  As such, the Board has given due consideration to the Veteran's claims on appeal and afforded him the benefit of the doubt as to each claim considered herein.  While the Board is sympathetic to the attorney's request, as discussed further herein, the Board has determined that additional development, including a VA addendum opinion, is warranted regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; moreover, there is ultimately no resulting prejudicial harm to the Veteran, as Board remands are in the nature of a preliminary order and do not constitute a decision of the Board on the merits of an appeal.  38 C.F.R. § 20.1100(b) (2017).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Withdrawn Claims  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (7).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision in the appeal, a January 2017 statement from the Veteran and a March 2017 submission from the Veteran's attorney each indicated the Veteran's desire to withdraw his claims of entitlement to service connection for a liver disability, headaches, left diverticulitis and sigmoid colon diverticulosis, a sleeping disorder, intermittent esotropia and hypermetropia, hemorrhoids, and vitamin B-12 deficiency.  As such, there remain no allegations of errors of fact or law with respect to such claims for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  

III.  New and Material Evidence - Generally  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

III.A.  New and Material Evidence - Depressive Disorder  

The Veteran's claim of entitlement to service connection for depressive disorder was previously denied in a February 2008 RO decision.  At that time, the RO found that the there was no evidence of in-service complaints of depression and no link between the Veteran current depressive disorder and his active service.  Thereafter, the Veteran was notified of the determination in a February 2008 letter which included his appeal rights; however, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 2008 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final February 2008 RO decision, evidence added to the record includes VA treatment records (including a June 2011 VA PTSD examination) and private treatment records which each document ongoing psychiatric treatment and relevant diagnoses including PTSD and major depressive disorder, which has been associated by a private physician with the Veteran's lay reports of various in-service stressor events.  This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


III.B.  New and Material Evidence - Hearing Loss Disability & Low Back Disability 

The Veteran's claims of entitlement to service connection for bilateral hearing loss disability and a low back disability were initially denied within February 2008 and February 2007 rating decisions, respectively, which determined that the evidence did not document in-service evidence of a chronic low back disability or bilateral hearing loss disability, which had also not been linked to the Veteran's active service.  

A subsequent November 2009 RO decision denied reopening of the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and a low back disability, as the RO determined that new and material evidence had not been received.  Thereafter, the Veteran was notified of the determination in a November 2009 letter which included his appeal rights; however, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 2009 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final November 2009 RO decision, evidence added to the record includes VA treatment records (including an April 2011 audiology examination), private treatment records, and the Veteran's lay statements which document diagnoses and treatment of lumbar spine DDD and bilateral hearing loss disability.  This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and a low back disability.  Moreover, the Board is mindful that the RO's prior determinations regarding a lack of in-service evidence of the Veteran's claimed disabilities are not fatal to his particular claims.  See 38 U.S.C. § 1154(b) (2012); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the information submitted since the prior final November 2009 RO decision constitutes new and material evidence, the claims of entitlement to service connection for bilateral hearing loss disability and a low back disability must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

As already noted in the Introduction, the Board is remanding the reopened claim for service connection for a low back disability, to include DDD and low back pain for additional development.  It is deciding the claim for service connection for a bilateral hearing loss disability on the merits, which discussion is below.

IV.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service requirement.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For certain chronic disorders, such as sensorineural hearing loss disability, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C. § 1154(b) (2012).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  However, 38 U.S.C. § 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

The Veteran has claimed entitlement to service connection for bilateral hearing loss disability.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As noted, the Veteran's service personnel records, including his DD Form 214, document his receipt of various combat awards, including a Bronze Star and the CIB.  As such, the in-service element of service connection is conceded based upon the Veteran's high probability of combat noise exposure.  Additionally, although service treatment records do not otherwise document any complaints, diagnosis, or treatment of bilateral hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

Nevertheless, the Veteran must still establish the present disability and nexus elements of a service connection claim.  See Dalton, 21 Vet. App. at 37.  

The Veteran's claim has previously been denied by the RO based upon the results of an April 2011 VA audiology examination.  Therein, the Veteran was found to have a current bilateral hearing loss disability consistent with VA regulation, see 38 C.F.R. § 3.385; however, the VA audiologist ultimately opined that the Veteran's current hearing loss disability was not related to acoustic trauma during active service.  

Significantly, the Board notes that this negative nexus opinion was based upon a lack of evidence of in-service hearing loss, which is contrary to precedential case law.  See Ledford, 3 Vet. App. at 89; see also Hensley, supra.  The Board also notes that the VA audiologist documented a contrary finding which weighs in favor of the Veteran's claim, namely that his service-connected tinnitus is as likely as not a symptom associated with his bilateral hearing loss disability.  Additionally, a June 2011 addendum opinion states that even though no hearing loss was present during the Veteran's military service, there is a possibility of minimum hair cell or neural damage as a result of infantry noise exposure.  

Given the above, the Board is inclined to agree with the logical conclusion pointed out by the Veteran's attorney that if the Veteran's service-connected tinnitus is a symptom associated with his current bilateral hearing loss disability, then the bilateral hearing loss disability should also be service connected.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss disability is warranted, and the claim is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability, and the claim is reopened.  

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disability, to include DDD with low back pain, and the claim is reopened.  

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for depressive disorder, and the claim is reopened.  

Service connection for bilateral hearing loss disability is granted.  

The claim of entitlement to service connection for a liver disability is dismissed.  

The claim of entitlement to service connection for headaches dismissed.  

The claim of entitlement to service connection for left diverticulitis and sigmoid colon diverticulosis is dismissed.  

The claim of entitlement to service connection for a sleeping disorder is dismissed.  

The claim of entitlement to service connection for intermittent esotropia and hypermetropia, claimed as a vision disability, is dismissed.  

The claim of entitlement to service connection for hemorrhoids is dismissed.  

The claim of entitlement to service connection for vitamin B-12 deficiency is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is required for additional evidentiary development which is necessary prior to the Board's adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and a low back disability, to include DDD and low back pain.  

As to the claim for service connection for an acquired psychiatric disorder, the Board finds that VA must obtain an addendum opinion to reconcile the conflicting medical evidence of record regarding the Veteran's psychiatric claim.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Upon VA psychiatric examination in June 2011, a VA examiner found that the Veteran did not meet diagnostic criteria for PTSD.  While the examiner diagnosed depressive disorder, not otherwise specified, the examiner ultimately opined that there was no objective evidence to sustain any relationship or connection between the Veteran's mental disorder and his military service in Vietnam.  The examiner noted that the Veteran did not seek psychiatric treatment until 2007, when he first complained of depression for the past three months due to an inability to work.  The examiner also stated that the Veteran abandoned treatment after one year, with no psychiatric treatment since 2008, and that the Veteran's claimed stressors were not related to fear of hostile military or terrorist activity.  

However, a January 2012 letter from the Veteran's private psychologist reports that the Veteran had been in private psychological treatment since January 30, 2007, and that his diagnoses included major depressive disorder (MDD) and PTSD, which the private physician concluded were service-connected.  The Board notes that the treatment records from this psychologist are not part of the record (there is one February 2008 medical record), and while the Veteran submitted a completed VA Form 21-4142 for this psychologist's records, an attempt to obtain them has not been made.

Additionally, a March 2017 submission by the Veteran's attorney contains probative evidence which weighs in favor of the Veteran's claim.  Service personnel records, including after action reports, corroborate the Veteran's previous lay statements regarding his in-service stressor events and combat exposure.  Moreover, a December 2014 private psychological assessment found that the Veteran met diagnostic criteria for major depressive disorder (MDD) and PTSD; moreover, the private physician opined that it was at least as likely as not that the Veteran's current psychiatric symptoms were a result of his confirmed in-service combat exposure.  

Given the conflicting evidence of record as discussed above, the Board finds that upon remand, VA must obtain an addendum medical opinion regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  38 U.S.C. § 5103A(d); Barr, 21 Vet. App. at 312.  

As to service connection for a low back disability, the Board finds that the criteria for entitlement to a VA examination are met.

Additionally, the Board is mindful that VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2017).  Additionally, outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  Given the Veteran's history of both private and VA psychiatric treatment, any relevant and outstanding records must be obtained and associated with the claims file upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant private or VA treatment records, after obtaining authorization from the Veteran as necessary, to include the treatment records from Dr. Hector Marrero, Ph.D., from January 30, 2007, to the present.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  Following the above, obtain an addendum opinion from the June 2011 VA examiner regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  If the June 2011 VA examiner is unavailable, an equally qualified examiner may be substituted.  The complete claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, including a full psychiatric examination of the Veteran if deemed necessary by the examiner, and all pertinent findings reported.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has an acquired psychiatric disorder, to include PTSD and depressive disorder, which is etiologically related to his active service, including his confirmed combat service and reported stressor events.  

In rendering the above opinion, the examiner must specifically address all relevant evidence of record, including service personnel records which confirm the Veteran's combat service and his lay reports of in-service stressor events, as well as the conflicting medical evidence discussed herein.  

3. Schedule the Veteran for a VA examination in connection with his claim for service connection for a low back disability to ascertain the nature and likely etiology of his claimed low back disability.  The claims file should be provided for review.

The examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, which has been diagnosed as degenerative disc disease and low back pain, if diagnosed, is related to active service or any incident of service.  The examiner should provide reasons for the opinions.  If any requested opinion cannot be provided without resorting to speculation, the examiner should explain why this is so.

4.  Thereafter, readjudicate the Veteran's claims for service connection on appeal.  If any benefits sought remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


